Title: To Thomas Jefferson from Thomas Nelson, 4 January 1781
From: Nelson, Thomas
To: Jefferson, Thomas



Sir
Pierres 12 Miles above Wmsburg Jany 4th 17813 o clock p: m:

I have just receiv’d the inclos’d Letter from Wmsburg which gives the best account of the Enemy’s force that I have yet obtain’d. Their intentions are higher up the River, either to Petersburg or Richmond, which they will make a bold push for, if not check’d on their landing. If they discover a determination in the Inhabitants to oppose them, they will [m]ove with caution, and perhaps return to Hampton with disgrace. They will proceed as high up the River as they can for fear of desertion among their Troops, to which they are much dispos’d.
I remain still very weak having receiv’d no reinforcements from the Neighbouring Counties yet. Our Expresses behave most infamously and in what manner to act with them I know not. Unless some rigorous measures are taken with them we shall have no regularity.
I am with much esteem Your Obed servt,

Thos Nelson Jr

